by the noncustodial parent is virtually precluded."   See Cook v. Cook, 111
                Nev. 822, 826, 898 P.2d 702, 705 (1995) (internal quotation marks
                omitted). This threshold requirement is met when the requesting parent
                can demonstrate "a sensible, good faith reason for the move."     Id. at 827,
                898 P.2d at 705 (internal quotation marks omitted).
                            Here the recordS indicates that appellant originally requested
                to relocate to Utah, before modifying her request to seek relocation to
                Colorado Springs, Colorado. Nevertheless, while appellant requested to
                relocate to Colorado Springs, she testified that she had never been to
                Colorado Springs, had never seen the home where she and the child were
                going to reside, and had not applied for schooling or explored job
                opportunities there. At the time, appellant had a permanent full-time job
                in Nevada. Further, appellant testified that her relocation to Colorado
                Springs was her parents' idea and that she would be residing with them.
                Yet, her parents had just relocated to Colorado Springs for her father's
                three-year assignment with the United States Air Force.
                            Having considered the parties' arguments and the record on
                appeal, we conclude that the district court's determination that appellant
                failed to establish a good-faith reason for the move is supported by
                substantial evidence and that the district court did not abuse its discretion
                in denying appellant's request to relocate to Colorado.       See Wallace v.
                Wallace, 112 Nev. 1015, 1019, 922 P.2d 541, 543 (1996) (providing that
                this court reviews district court child custody decisions for an abuse of
                discretion); see also Ogawa v. Ogawa, 125 Nev. 660, 668, 221 P.3d 699, 704
                (2009) (explaining that a district court's factual findings are given




SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                  deference and will not be set aside unless they are clearly erroneous or not
                  supported by substantial evidence). Accordingly, we
                              ORDER the judgment of the district court AFFIRMED. 1




                                                                                           , J.



                                                              p
                                                              P . ering



                                                              Parra


                                                                      '11
                                                              Saitta




                  cc: Hon. Egan K. Walker, District Judge
                       Shawn B. Meador, Settlement Judge
                       Kristi Beth Luna
                       Gary M. Pakele
                       Washoe District Court Clerk




                        'We have determined that this appeal should be submitted for
                  decision on the fast track statement and response and the appellate record
                  without oral argument. See NRAP 3E(g)(1); see also NRAP 34(0(1).



SUPREME COURT
        OF
     NEVADA
                                                        3
(0) 1947A    es